Citation Nr: 1241811	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of the arms, wrists, and hands.  

2.  Entitlement to service connection for a disability of the arms, wrists, and hands.  

3.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder.  

4.  Entitlement to a rating in excess of 10 percent for the residuals of a left ulnar nerve transposition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2008 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a disability of the arms, wrists, and hands and entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  






(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  In a final decision dated in August 2006, the RO denied the Veteran's claim of entitlement to service connection for bilateral hand numbness due to burns.  

2.  New evidence associated with the claims file since the August 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability of the arms, wrists, and hands or raises a reasonable possibility of substantiating that claim.  

3.  The Veteran is left hand dominant.  

4.  For the period prior to May 24, 2012, the Veteran's residuals of left ulnar nerve transposition surgeries is productive of ulnar nerve disablement no more than mild in degree.  

5.  For the period from May 25, 2012, the Veteran's residuals of left ulnar nerve transposition surgeries is manifested by moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The August 2006 RO rating decision that denied entitlement to service connection for bilateral hand numbness is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

2.  As evidence received since the RO's August 2006 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for a disability of the arms, wrists, and hands have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).  

3.  For the period prior to May 24, 2012, the criteria for a rating in excess of 10 percent for residuals of left ulnar nerve transposition surgeries have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8599-8516 (2012).  

4.  For the period from May 25, 2012, the criteria for entitlement to a disability rating of 20 percent, but no higher, for residuals of left ulnar nerve transposition surgeries have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8599-8516 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Notably, the Board has found that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a disability of the arms, wrists, and hands.  No additional discussion of VA's duty to notify and assist is necessary with respect to that issue.  

VA's duty to notify also was satisfied in regard to the higher rating claim for the residuals of left ulnar nerve surgeries.  The Veteran was notified via a letter in May 2010 of the criteria for establishing a higher rating, and the respective duties of the Veteran and VA for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter, accordingly, addressed all notice elements before the initial adjudication of the claim in the May 2011 rating decision now on appeal.  

Next, VA has a duty to assist a veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained VA and private treatment records.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his claims.  

Multiple VA neurological examination reports are cited in this decision and are sufficient upon which to base a decision with regard to the Veteran's claims decided herein.  His most recent nerve examination of May 2012 was thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran; and, along with earlier documentation and examinations, this examination provided the information necessary to evaluate the Veteran's left ulnar nerve disability under the applicable rating criteria.  

Therefore, the Board finds that available records and medical evidence have been obtained in order to make an adequate determination as to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  New and Material Evidence

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  


VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Historically, the Veteran filed a claim for entitlement to service connection for bilateral hand numbness due to burns in August 2005.  In an August 2006 rating decision, the RO denied entitlement to service connection for bilateral hand numbness due to burns.  The RO determined that there was no apparent residual numbness/disability stemming from the documented in service rope burn injury to the palms of both hands.   There was also no neuropathy or scars associated with this injury. The Veteran's left hand symptomatology was attributed to left ulnar nerve transposition surgery that was conducted in service, which was a service connected disability.  Although he was notified of the denial that same month, the Veteran did not initiate an appeal of this denial.  He also did not submit any new and material evidence with respect to his claim within the applicable one year period.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The August 2006 decision is thereby final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

At the time of the August 2006 rating decision, the evidence of record consisted of the Veteran's service treatment records; a consultation note from Dr. M.C. dated February 1998; private medical records from Dr. D.M. dated in October 2001, April 2002, and March 2003; private treatment records from Dr. T.G. and Dr. J.Q. dated from September 1994 to September 2005; private treatment records from Dr. M.C. dated from September 2001 to June 2005; VA treatment records dated from April 2005 to April 2006; and VA examinations dated in April 2006 and June 2006.  

In January 2008 the Veteran filed his current claim seeking service connection for a disability of the arms, wrists, and hands.  The primary symptom was numbness.  This appeal arises from the RO's October 2008 rating decision that denied service connection for numbness of the arms, wrists, and hands.  

The Board notes that the October 2008 rating decision reopened the claim without specific explanation of what new and material evidence had been presented.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Evidence added to the claims file since the August 2006 denial includes: duplicate copies of service treatment records; VA treatment records dated from November 2006 to July 2012; private medical records from Dr. J.E.D. dated from March 2009 to April 2010, and correspondence from Dr. J.E.D. dated in March 2009, March 2010, and April 2010; a private consultation record from Dr. R.L.T. dated in August 2010; VA examination reports dated in July 2008, January 2010, May 2010, February 2011, March 2011, June 2011, September 2011, and May 2012; and a transcript of the Veteran's September 2012 Board hearing.  

All of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  This new evidence includes correspondence from Dr. J.E.D., one of the Veteran's private physicians, dated in March 2009, March 2010, and April 2010.  These letters noted that the Veteran had presented with bilateral tingling and burning in both arms.  After a review of service treatment records and VA medical records and an examination, Dr. J.E.D. opined that the Veteran demonstrated bilateral muscle failure with elbow/wrist flexion/extension after repetitive contractions over a 3 to 5 minute time frame and a severe loss of cervical range of motion.  Dr. J.E.D. stated that the Veteran demonstrated a loss of his thoraco-cervical spine, shoulders, elbows, and wrists interfering with his ability to work as a baker.  

An August 2010 private consultation note of Dr. R.L.T. stated that five years after his inservice accident the Veteran began to experience pain that would start to radiate down to both arms and in the mid-back between the shoulder blades and that the Veteran complained of intermittent paresthesias into the hands.  After examination, Dr. R.L.T. opined that it was very possible that the Veteran could be experiencing some neural root irritation that was causing pain to radiate into the upper extremities which was exacerbated with increased activity.  There was also a significant likelihood that the pain between the shoulder blades was coming from nerve irritation in the cervical spine.  Dr. R.L.T. stated that it was likely that the Veteran's current presentation was related to his inservice motor vehicle accident.  

Further, the Veteran testified on his own behalf during his September 2012 Board hearing and stated that he had really bad rope burns in service and that for 30 years he's had trouble with both hands and arms hurting and with dexterity decreasing and pain increasing.  He also testified that a private chiropractor told him this was probably due to his service-connected neck disorder.  The Veteran also said that he was given to understand that the pain in his shoulders and upper arms which radiated to his hands was because of his neck disorder and that such was separate and distinct from the residuals of his service-connected left ulnar nerve transpositions.  He also testified that problems with his right arm and hand were similar to the left, though the left was worse (see transcript at pp. 13-18).  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statements of the Veteran concerning his current symptomatology and symptomatology since service are thereby found to be new and material.  Indeed, when presumed credible, such evidence and information, as well as the new medical opinions of Dr. J.E.D. and Dr. R.L.T., raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a disability of the arms, wrists, and hands.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

III.  Increased Ratings - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Residuals of Left Ulnar Nerve Surgery

Historically, the Veteran was granted service connection for status post left ulnar nerve transposition surgery times two in a May 2006 rating decision and awarded a noncompensable or zero percent disability rating, effective August 25, 2005.  In an August 2006 rating decision the initial rating was increased to 10 percent, effective August 25, 2005.  In an October 2006 Notice of Disagreement (NOD), the Veteran appealed for a higher rating, but withdrew that appeal in January 2008.  A March 2010 signed statement of the Veteran concerning other claims was interpreted as a claim for a higher rating for his residuals of left ulnar nerve surgeries.  In the May 2011 rating decision now on appeal the RO denied a rating in excess of 10 percent.  In April 2012 the Veteran filed a NOD contending that he felt his symptoms were more consistent with a higher evaluation.  

The Veteran's disability is rated pursuant to Diagnostic Code 8599-8516.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8599-8516 reflects that there is no diagnostic code specifically applicable to the Veteran's status post left ulnar nerve transposition surgery times two disability, and that this disability is rated by analogy to paralysis of the left ulnar nerve.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  

Under Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of the major upper extremity.  A 30 percent rating requires moderate incomplete paralysis of the ulnar nerve of the major upper extremity.  A 40 percent rating requires severe incomplete paralysis of the major upper extremity.  A 60 percent rating requires complete paralysis of the major upper extremity with "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the ring and the little fingers, an inability to spread or reverse the fingers, an inability to adduct the thumb, and weakened of wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2012).  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2012).  

The Veteran underwent a VA employability examination in May 2010.  During the course of that examination, his service-connected left ulnar nerve transpositions disability was examined.  Two inservice surgeries were noted and tenderness in the scar.  It was noted that the Veteran was not able to place pressure, or put his elbow out of the car window due to pain.  Hand function was noted as normal, however, repetitive heavy work using the left hand led to earlier fatigue with the left hand than the right.  The Veteran is left-handed.  There was also slight numbness noted in the ulnar nerve distribution of the left hand.  

Examination of the left elbow revealed a well-healed 10 cm. by 1 cm. scar, which was described as stable, superficial, without keloid formation, inflammation, or edema.  There was marked tenderness to palpation over the scar.  Pinprick sensation was decreased in the ulnar nerve distribution of the left hand, but strength of the left hand was normal.  It was noted that the Veteran was able to oppose the thumb to all of the fingers and was able to form a fist and to touch the crease of the hand with all of the fingers.  It was further noted that an EMG of January 2010 did not show evidence of ulnar neuropathy at the elbow.  

The Veteran underwent a VA examination in February 2011 in connection with a traumatic brain injury claim.  A reflex examination showed normal peripheral nerve reflexes for the left biceps, triceps, and brachioradialis.  A sensory examination showed normal left upper extremity sensory findings for vibration, pain/pinprick, and position sense.  Only the light touch test showed a decreased sensation.  A motor examination showed normal left elbow and wrist flexion and extension and normal left fingers abduction and thumb opposition.  There was no muscle atrophy noted.  The VA examiner noted a normal neurological examination except for the findings related to the old left ulnar neuropathy.  

The Veteran underwent a VA peripheral nerves examination in May 2012.  He complained that he had bilateral upper extremity pain, decreased strength and weakness with repetitive activities, an inability to hold things for long, an inability to oppose his thumb to his fingers, and an inability to hold an umbrella without pain in the shoulder.  The Veteran said that the scar was painful if he rested the elbow out the car window.  He described his pain as daily, aching, sharp at the elbow, burning, with tingling and numbness in the third to fifth fingers.  He said the pain was aggravated by grasping, gripping, writing, typing, and driving.  Symptoms included mild intermittent pain, paresthesias, and numbness of the left upper extremity.  

A muscle strength examination showed normal or near normal left grip and left elbow and left wrist flexion and extension.  There was no muscle atrophy noted.  A sensory examination showed a normal left shoulder, but decreased sensitivity for the left outer forearm and the left hand and fingers.  Phalen's sign and Tinel's sign were negative.  Conclusion was mild incomplete paralysis of the left ulnar nerve.  The VA examiner noted there was no serious functional impairment due to the left ulnar nerve disability.  It was also noted that the Veteran had good initiation of motor function on the fourth and fifth fingers with then decreased function and strength.  

The VA examiner noted that the Veteran's peripheral nerve condition impacted his ability to work as the Veteran would not be too well suited for labor intensive work requiring repetitive gripping, grasping, and twisting.  However, he would be able to perform light to sedentary employment.  The examiner stated that the Veteran did not have any neuritis or neuralgia post left ulnar nerve surgeries.  There was some residual dysesthesia in the fourth and fifth fingers.  

A surgical scar was noted, but not painful, unstable, or in total area greater than 39 square cm (or 6 square inches).  The scar was tender to palpation, but that was the area directly over the transposed nerve.  There was no pain with light touch or brush strokes over the scar.  There was no numbness, no keloids, no adhesions or contractures and the scar was not limiting in function.  

During his September 2012 Board hearing, the Veteran demonstrated with his right hand that he was able to touch his fingers to the palmer surface of his hand with each finger, but with his left hand he did not really possess the ability to touch his fingers to his palm or touch his fingers to his thumb.  He also said there were times when he could not even touch his head with his left hand.  He also denied that he had constant problems with his left hand, such as when opening doors or doing a twisting motion.  The Veteran testified that after writing a paragraph his handwriting becomes lousy, but that he functions better with a keyboard and generally uses a computer (see transcript at pp. 10-12).  

Based on the evidence of record, and even with full consideration of the Veteran's complaints of pain and functional loss, the Board finds that a rating in excess of 10 percent for the residuals of left ulnar nerve transposition surgeries is not warranted for the period prior to May 24, 2012.  The Board emphasizes that it has considered the Veteran's complaints of pain and functional loss, and that he has exhibited complaints of pain every day.  The May 2010 and February 2011 VA examinations of record indicated that the Veteran experienced pain in the area of the left elbow.  Given the fact that the reports of these two examinations showed a normal neurological examination but for decreasing sensation, there is little to suggest that the Veteran experienced any neurological deficits related to his left ulner nerve disability other than his subjective complaints.  Thus, in the Board's opinion, the medical evidence of record shows no more than mild disablement due to ulnar nerve transposition surgeries for the period prior to May 24, 2012.  Therefore, a 10 percent compensable rating is warranted for the Veteran's left ulnar nerve disability for this time period.  

However, the Board finds that for the period from May 25, 2012, the Veteran is entitled to a 20 percent rating for his service-connected residuals of left ulnar transposition surgeries.  The May 2012 VA examination showed a normal or a near normal neurological examination but for decreased sensitivity for the left outer forearm and left hand and fingers.  While he had good initiation of motor function on the fourth and fifth fingers of the left hand, these showed decreased function and strength.  In addition, the Veteran complained to this examiner of an inability to hold things for much time and an inability to oppose his thumb to his fingers.  During his September 2012 Board hearing the Veteran also demonstrated for the undersigned that, while he could make a fist during his May 2010 VA examination, he no longer really has the ability to touch the fingers of his left hand to his palm or touch these fingers to his thumb.  Thus, while the May 2012 VA examiner described the Veteran's overall level of disability as mild, the medical and lay evidence of record shows an increased disability, or moderate incomplete paralysis of the left ulnar nerve disability.  Therefore, a 20 percent rating, but no higher, is warranted for the Veteran's left ulnar nerve disability for the period from the May 25, 2012 VA examination.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   Here, the Veteran has already been assigned a separate compensable rating for a painful scar.  No other rating was deemed appropriate.  He did not appeal that decision.  

In making these determinations, the Board has considered the statements of the Veteran that his disability warrants a higher rating.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Moreover, while the Board finds the Veteran credible, the objective medical evidence from the May 2012 VA examination supports an increased rating in this case, especially evidence of diminished motor function in the fourth and fifth fingers and the inability of the Veteran to oppose his thumb to his fingers.  Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to May 24, 2012, but an increase to 20 percent is warranted for the period from the May 25, 2012 VA examination.  

The Board notes that consideration was given to 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert, 1 Vet. App. at 49, in making the above determination.  Consideration also has been given to whether staged ratings are required pursuant to Hart, 21 Vet. App. at 505, and the 20 percent rating has been staged as a result of the May 2012 VA examination.  


Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Evidence of record details that the Veteran is employed full time in the computer business.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised for this higher rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The above determination is based on application of pertinent provisions of VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis during this period.  See 38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding his left ulnar nerve disability for the period on appeal.  Further, there has been no showing from the record that the Veteran's left ulnar nerve disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above during this timeframe.  His symptoms, which together show his level of disability, are addressed by these criteria.  His evaluation was based on the selected diagnostic code and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, and, as explained above, his current 10 percent rating is increased to 20 percent as a result of his last peripheral nerves examination.  Both ratings adequately describe the nature, extent, and severity of the Veteran's residuals of left ulnar nerve transposition surgeries for their time periods.  

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional left ulnar nerve disability picture during the period on appeal.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization at any point within this period therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

New and material evidence having been received to reopen the claim for service connection for a disability of the arms, wrists, and hands, to this extent, is granted.  

Entitlement to a rating in excess of 10 percent for the residuals of a left ulnar nerve transposition, for the period prior to May 24, 2012, is denied.  

Entitlement to a 20 percent rating, but no higher, for the residuals of a left ulnar nerve transposition, for the period from May 25, 2012, is granted.  


REMAND

As for the Veteran's claim for service connection for a disability of the bilateral arms, wrists, and hands, post-service VA medical reports have reflected a diagnosis of mild bilateral carpal tunnel syndrome.  Such has been used to explain the Veteran's complaints of numbness related to the bilateral upper extremities.  He is also service-connected for left ulnar nerve disorder, which VA examiners have attributed to a different set of symptoms.  However, more recently, in the May 2012 VA peripheral nerves examination, the Veteran was assessed as having cervical radiculopathy.  He is service connected for cervical strain with degenerative disc disease, which is rated as 40 percent disabling.  Such begs the question as to whether the Veteran's current bilateral upper extremity disorder, which he describes as numbness, is related to this service-connected cervical spine disorder.  

The Board notes that in his November 2008 Notice of Disagreement, the October 2009 informal conference, his March 2010 statement, and in his Board testimony (see transcript at pp. 14-15), the Veteran contended the numbness of his upper extremities was secondary to his service-connected cervical spine strain.  

Until the May 2012 VA examination the Veteran had not been diagnosed with cervical radiculopathy.  For example, the January 2010 VA peripheral nerves examination indicated that an EMG/NCS study showed mild bilateral carpal tunnel syndrome with no evidence of bilateral cervical radiculopathy.  Diagnosis at that time had been mild bilateral carpal tunnel not due to cervical spine disease.  As noted above in the discussion of new and material evidence, the August 2010 private consultation note of Dr. R.L.T. also suggested that the Veteran could be experiencing some neural root irritation.  

Unfortunately, while the May 2012 VA examiner provided a medical opinion on whether the Veteran's bilateral carpal tunnel syndrome was secondary to his service-connected ulnar nerve disability, this VA examiner failed to provide any medical opinion on whether carpal tunnel syndrome was secondary to his service-connected cervical spine disability.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Therefore, on remand the RO/AMC shall request that the May 2012 VA peripheral nerves examiner provide a medical opinion on whether the Veteran's bilateral carpal tunnel syndrome or any other neurological disorder affecting the upper extremities was caused by or aggravated by his service-connected cervical spine disorder.  If the May 2012 VA examiner is not available, then the Veteran should be provided with a new VA examination of his reopened service connection claim for a disability of the upper extremities.  

A review of the claims file reveals that further development on the matter of entitlement to an initial rating in excess of 30 percent for an anxiety disorder also is warranted.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran last had a VA examination to evaluate his service-connected anxiety disorder in February 2011.  The Board notes that subsequently in his April 2012 Notice of Disagreement the Veteran contended that he suffered anxiety attacks on a weekly basis.  However, during his September 2012 hearing, the Veteran discussed the frequency of his anxiety attacks, which he estimated were daily, or more precisely every night.  

The February 2011 VA mental examination was scheduled in connection with the Veteran's claim for service connection.  The discussion of the mental status examination undertaken at that time comprises one short paragraph that notes an anxious mood but does not reflect any increase in the frequency of his anxiety or panic attacks.  The Veteran's representative, in his August 2012 brief, complains that the February 2011 VA examination provides few details about the Veteran's psychiatric symptoms and does not provide an adequate examination for rating purposes.  The Board agrees.  

While the February 2011 VA mental examination was adequate for purposes of granting the Veteran service connection, it only briefly mentions the criteria found in the General Rating Formula for rating psychiatric disorders and is, therefore, inadequate for purposes of analyzing the current severity of the Veteran's psychiatric disorder and whether he is entitled to a disability rating in excess of his currently assigned 30 percent rating.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, on remand the AMC should arrange for the Veteran to undergo a VA mental examination at an appropriate VA medical facility to determine the current severity of his service-connected anxiety disorder.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AMC should associate with the claims file any VA medical records pertaining to treatment of the Veteran's carpal tunnel syndrome and his anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's carpal tunnel syndrome and his service-connected anxiety disorder from the Portland VAMC for the period from July 2012 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  Request a supplemental or addendum opinion from the May 2012 VA examiner concerning the question below.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

In the event the May 2012 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for another appropriate VA compensation examination, to determine the nature and etiology of the Veterans disability of the arms, wrists, and hands, currently diagnosed as bilateral carpal tunnel syndrome.  All indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.  

In particular, request a supplemental opinion and rationale on whether it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed disorder of the arms, wrists, and hands was proximately caused by, due to, or aggravated by the service-connected cervical spine disability.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  The AMC should arrange for the Veteran to undergo a VA mental examination to determine the current severity of his service-connected anxiety disorder.  All symptoms related to this service-related disability should be identified and described, especially the frequency of any panic or anxiety attacks.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished.  All indicated tests should be performed.  All medical findings are to be reported in detail.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues remanded with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


